  Case: 1:16-cv-00298-MWM Doc #: 83 Filed: 03/22/19 Page: 1 of 2 PAGEID #: 4872




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 JOSEPH HARDESTY, ET AL.,                         :   Case No. 1:16-CV-00298
 Individually and on behalf of All                :
 Others Similarly Situated                        :   Judge Timothy Black
                                                  :
                               Plaintiffs,        :
                                                  :   PLAINTIFF’S MOTION TO EXTEND
        v.                                        :   CONDITIONAL PERIOD FOR
                                                  :   SEALING DOCUMENTS
 THE KROGER CO., et al.                           :
                                                  :
                               Defendants.        :


       Pursuant to the Court’s Order Conditionally Granting Plaintiffs’ Unopposed Motion to File

Under Seal (Doc. 77), Plaintiffs Joseph Hardesty, Derek Chipman, Madeline Hickey, and the

FLSA Collective Members they represent (collectively, “Plaintiffs”) respectfully request that the

Court extend the conditional period for sealing the documents referenced in Plaintiffs’

Supplemental Motion to File Under Seal (Doc. 82). As grounds for this motion, Plaintiffs state that

a motion has been filed to keep certain documents under seal during the course of this litigation.

Plaintiffs request that the Court extend its conditional order sealing these documents until it has

the opportunity to rule on the pending motion.

                                             Respectfully submitted,

                                             /s/ Joshua M. Smith
  Case: 1:16-cv-00298-MWM Doc #: 83 Filed: 03/22/19 Page: 2 of 2 PAGEID #: 4873




                                           Peter A. Saba (0055535)
                                           Joshua M. Smith (0092360)
                                           Sharon Sobers (0030428)
                                           Jeffrey M. Nye (0082247)
                                           STAGNARO, SABA
                                           & PATTERSON CO., L.P.A.
                                           2623 Erie Avenue
                                           Cincinnati, Ohio 45208
                                           (513) 533-2701
                                           (513) 533-2711 (fax)
                                           pas@sspfirm.com
                                           Attorneys for Plaintiffs

                               CERTIFICATE OF SERVICE

        The undersigned does hereby certify that a true and accurate copy of the foregoing was
served electronically through the District Court’s electronic case filing system upon David K.
Montgomery, Esq. and Ryan M. Martin, Esq., Jackson Lewis P.C., PNC Center, 26th Floor, 201
East Fifth Street, Cincinnati, Ohio 45202, this 22nd day of March, 2019.

                                           /s/ Joshua M. Smith
                                           Joshua M. Smith (0092360)
